Citation Nr: 1815118	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  08-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis with pes planus prior to April 14, 2012, and in excess of 50 percent from October 30, 2014.

2.  Entitlement to a disability rating in excess of 20 percent for left pes planus from to April 14, 2012, to October 30, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for right pes planus from to April 14, 2012, to October 30, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to July 1984, August 1989 to July 1992, and from November 2004 to February 2006, with additional time served in the National Guard. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, and granted service connection for bilateral plantar fasciitis with mild pes planus at a noncompensable disability rating.  Jurisdiction was subsequently returned to the RO in Montgomery, Alabama.

On his January 2008 VA Form 9, the Veteran requested a travel Board hearing. However, he later withdrew this request in a February 2009 statement.

In September 2012 and March 2016 rating decisions, the RO and Appeals Management Center increased the disability ratings for bilateral foot disabilities.  Inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal was most recently remanded in March 2017 for additional development, which has been completed.  

FINDINGS OF FACT

1.  Affording the Veteran the benefit of any doubt in this matter, prior to April 14, 2012, the Veteran is entitled to a single 10 percent rating for his bilateral plantar fasciitis with pes planus.

2.  Affording the Veteran the benefit of any doubt in this matter, the Board finds that from April 14, 2012, the Veteran is entitled to a single 50 percent rating for his bilateral plantar fasciitis with pes planus. 


CONCLUSIONS OF LAW

1.  Prior to April 14, 2012, the criteria for a rating of 10 percent, but no higher, for bilateral plantar fasciitis with mild pes planus, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276 (2017).

2.  Effective April 14, 2012, the criteria for a single 50 percent rating for bilateral plantar fasciitis with mild pes planus, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable rating is assigned where the flatfoot is mild with symptoms relieved by built-up shoe or arch support.  A 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38  C.F.R. § 4.71a, Diagnostic Code 5276.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38  C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis added). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).




Entitlement to an initial compensable disability rating for bilateral plantar fasciitis with mild pes planus prior to April 14, 2012

On VA examination in April 2006, the Veteran reported a history of developing sharp pain across the tops of his feet with prolonged standing or walking.  He also endorsed occasional swelling in his right foot.  At that time, the Veteran was not using  special shoes or shoe inserts, although he had just purchased some orthopedic shoes for work, which required prolonged walking.  The Veteran described some relief of symptoms with over the counter medication and rest.  He denied any incapacitating flare-ups productive of interfere with employment or daily activities.  He indicated that the bilateral foot disorder did not affect his usual occupation or activities.  Examination showed a moderate amount of tenderness under the soles and arches of his feet, bilaterally, consistent with a plantar fasciitis.  He also had some mild flatness of pes planus of his bilateral feet noted with weight bearing but not with nonweight bearing.  The Achilles tendon alignment was not correctable by manipulation.  He had no midfoot or forefoot malalignment.  No appreciated hallux valgus angulation deformities were noted.  The popliteal and pedal pulses were within normal.  He had some trace edema of his feet bilaterally.  The examiner diagnosed bilateral plantar fasciitis and mild pes planus.  VA treatment records in 2008 documented complaints of bilateral foot pain, plantar fascial strain with flexible flat foot, and mid arch pain.  

On VA examination in March 2009 the Veteran reported pain in his feet that radiated to his ankles.  His pain was located in the back of his feet near the Achilles and around the ankles and top of the feet.  The Veteran stated that his feet were always swollen and painful and his symptoms caused him to miss 15 days of work earlier that year due to the pain.  The examiner noted that the Veteran had a moderate amount of tenderness with manipulation of the feet.  The examiner noted significant flattening or pes planus of the feet, bilaterally.  There was no callus formation and no flexion deformity of the feet, just tenderness.  X-rays revealed bilateral pes planus deformities.  A CT scan of the lower extremities showed supraspinatus 0.9 x 0.6 cm osteochondritis dissecans involving the medial right talar dome, with a very small 0.1 cm loose body in the lateral right talotibial joint suggestive of a small right periarticular anterior tibial spur and right anterior talar beak, which could cause an impingement syndrome and avulsion fracture of the anterior ankle tibial spur.   

Imaging studies in April 2009 revealed moderate pes planus, small plantar calcaneal spurs, mid tarsal fault with narrowing of the sinus tarsi, minimal anterior talotibial osteoarthritis, and mild hallux vulgus deformities.  There was no acute fracture or dislocation.  There was mild diffuse soft tissue swelling of the forefoot.  A podiatrist consultation was recommended.

In October 2009 the Veteran was noted to have tenderness along the plantar fascia.  The assessment was hallux rigidus and pes planus with limited and painful range of motion of the 1st metatarsophalangeal joint, bilaterally, along with dermatophytosis of the feet.  The clinician noted that the condition was productive of moderate discomfort.  In November 2009 a clinician noted decreased medial longitudinal arches, bilaterally, with soreness on palpation of the anterior and medial right ankle. 

On VA examination in March 2012 the Veteran reported pain in his feet which occurred constantly.  He described the pain as sharp and localized, accompanied by burning, rated as 8 out of 10.  The pain was exacerbated by physical activity and stress and was relieved by rest, medication and by brace.  During episodes of pain he was able to function without medication.  The Veteran endorsed pain with standing and walking, as well as during rest, along with weakness, stiffness, swelling and fatigue.  When his feet would swell, he was unable to do any prolonged standing or walking, which reportedly affected him occupationally.  On examination there was no evidence of edema, disturbed circulation, weakness atrophy of the musculature, tenderness, heat, redness, instability or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  The examiner noted no evidence of pes planus, pes cavus, hammer toes, or hallux valgus, bilaterally.  There was no functional limitation on standing or walking.  The Veteran did not require corrective shoe wear.  X-rays showed bilateral pes planus.  

Thereafter, on VA examination on April 5, 2012, the examiner noted pain on use of both feet and accentuated on use.  There was no pain on manipulation of either foot. Reportedly, arch support effectively managed the Veteran's symptoms.  There was decreased longitudinal arch height on weight-bearing, bilaterally, with no extreme tenderness.  There was no marked deformity or pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon or marked inward displacement, or severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  The examiner characterized the Veteran's bilateral foot disability as minimal.  

The Board finds that the Veteran is competent to report symptoms of pain because this requires only personal knowledge as it comes to his through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of this medical evidence, in conjunction with the Veteran's competent and credible lay statements concerning the type and severity of his symptomatology and functional impairment, the Board finds that the Veteran's bilateral foot disability more nearly approximated the level of severity contemplated by a 10 percent rating for moderate bilateral plantar fasciitis with pes planus prior to April 14, 2012.  As such, an increased rating of 10 percent, but no higher, for bilateral plantar fasciitis with pes planus prior to April 14, 2012, is warranted in this case.  Because there is no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities, a higher rating than 10 percent is not warranted. 

Increased ratings for bilateral plantar fasciitis with mild pes planus after April 14, 2012

On April 14, 2012, a VA examiner noted pain with flare-ups in symptoms that impacted his ability to walk, run and climb.  The condition resulted in difficulty walking and decreased movement of ankles.  There was pain on use, pain on manipulation of the feet, extreme tenderness of plantar surfaces, and swelling on use, with no characteristic calluses, bilaterally.  The Veteran required orthotics with no improvement.  There was no marked deformity of either foot, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon, and the weight bearing line did not fall over or medial to the great toe.  There was pain on weight bearing and nonweight bearing.  Both Achilles tendons are tender and the left Achilles tendon was thickened. There is moderate to severe bilateral pes planus.  There was tenderness on the entire bottom of both feet and moderate antalgia.  He used a cane regularly for ambulation.  His foot problem impacted his ability to stand for long, walk for long, run or climb stairs.  It did not preclude employment, especially sedentary employment.

On VA examination in October 2014 the Veteran endorsed flare-ups in symptoms that affected his mobility.  He stated that he used custom made orthotics with little relief.  He used a cane for four years for his left knee disability.  The Veteran described tightening of the Achilles tendon with reduced movement.  The condition impacted his ability to walk, run, climb etc.  The Veteran experienced difficulty walking and decreased movement of ankles.  There was pain and swelling on use of the feet and with manipulation, along with evidence of swelling on use.  He exhibited extreme tenderness of plantar surfaces of both feet.  There was no marked deformity of either foot, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon, and the weight bearing line did not fall over or medial to the great toe.  The examiner characterized the Veteran's symptoms as mild in severity.  His foot problem did not preclude employment, especially sedentary work. 

On VA examination in September 2017, the examiner noted pain on the bottom of both feet and Achilles tendon, bilaterally.  He rated the pain as 7/10, daily.  Treatment consisted of medication, rest, soaks in Epsom salt.  The Veteran denied  flare-ups in symptoms.  The examiner noted bilateral foot pain on use with accentuated pain, pain on manipulation with accentuated pain, swelling on use, characteristic callouses, extreme tenderness of the plantar surfaces, decreased longitudinal arch height, and objective evidence of marked deformity.  The weight-bearing line fell over or medial to the great toe, bilaterally.  The arch supports and orthotics did not relieve the symptoms.  The examiner noted pain which contributed to functional loss.  The examiner also noted bilateral fatigability, pain on movement, pain on weight-bearing, pain on non-weight bearing, and swelling, disturbance of locomotion.  There was interference with standing, and lack of endurance.  The imaging study showed bilateral arthritis.  The examiner noted ankle dorsiflexion limited to 10 degrees due to pain and plantar flexion limited to 30 degrees due to pain.  The condition resulted on pain on walking and inability to jog.  He required a cane for ambulation and walked a mile twice a week.  He had pain in both feet on walking and prolonged standing.  X-rays showed severe bilateral pes planus and right anterior tibia talar impingement.  The Veteran stated that he retired in 2013 as a prison guard due to his feet, knees and PTSD. 

While the appeal was in remand status, in an October 2012 rating decision, the Appeals Management Center granted the Veteran separate 20 percent ratings for his right and left pes planus, effective April 14, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Thereafter, in a rating decision in March 2016, the RO increased the Veteran's disability rating for bilateral pes planus with plantar fasciitis to a single 50 percent disability rating, effective October 30, 2014.  Tellingly, Diagnostic Code 5276 does not provide separate ratings for right and left foot pes planus.  Id.  Instead, Diagnostic Code 5276 provides a single 30 percent rating for severe bilateral pes planus and a single 50 percent rating for pronounced bilateral pes planus.  Id.  

The Board finds that it has no authority to issue a decision reducing the overall rating for the Veteran's bilateral pes planus with plantar fasciitis even if a lower rating was warranted based on a review of the record on appeal.  The Board also finds that the Veteran is in no way at fault in the creation of this procedural error.  Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that his bilateral pes planus with plantar fasciitis is entitled to a single 50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276, effective April 14, 2012.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Under Diagnostic Code 5276, the maximum disability award for bilateral pes planus with plantar fasciitis is 50 percent.  Accordingly, because the Veteran has already been assigned the highest rating possible under Diagnostic Code 5276, from April 14, 2012, an increased rating cannot be assigned under this code section as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).

The Board must also consider if the Veteran's bilateral pes planus with plantar fasciitis has manifested by adverse symptomatology that allows separate compensable ratings for each foot and/or a higher evaluation under another Diagnostic Code. 

With the above criteria in mind, the Board notes that Diagnostic Code 5276 pertains specifically to the disability at issue - bilateral pes planus.  Accordingly, there are no other applicable rating criteria.

The Board has also considered whether an extraschedular rating is warranted for any of the service-connected orthopedic disabilities on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 11 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321 (b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16 (b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's bilateral pes planus with plantar fasciitis primarily manifested as symptoms including painful limitation of motion with flare-ups, and difficulties with activities of such as standing, walking, and using stairs.  As discussed above, painful limitation of motion with painful flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Further, any functional limitations imposed by the Veteran's orthopedic disabilities are primarily the result of the pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's orthopedic pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the orthopedic disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  Absent any exceptional factors associated with the orthopedic disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Prior to April 14, 2012, a 10 percent disability rating for bilateral pes planus with plantar fasciitis is granted.

From April 14, 2012, a single 50 percent disability rating for bilateral plantar fasciitis with mild pes planus is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


